      CASE 0:20-cv-00320-PAM-LIB Document 18 Filed 05/20/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Jenkins C.,                                                   No. 20cv320 (PAM/LIB)

                     Petitioner,

 v.                                                                            ORDER

 William Barr, U.S. Attorney General;
 Chad Wolf, Acting Secretary, Department
 of Homeland Security; Matthew Albence,
 Acting Director, Immigration and
 Customs Enforcement; Peter Berg,
 Director, St. Paul Field Office,
 Immigration and Customs Enforcement;
 Sheriff Jason Kamerud, Sheriff, Carver
 County;

                      Respondents.


      The above matter comes before the Court on the Report and Recommendation of

United States Magistrate Judge Leo I. Brisbois dated May 4, 2020. The Government filed

timely objections to the R&R (Docket No. 15) and Petitioner responded to those objections,

urging the R&R’s adoption (Docket No. 16).

      This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). After conducting the required

review and for the following reasons, the Court ADOPTS the R&R. (Docket No. 14.)

      The Government Respondents first argue that it is improper to impute factors

applicable to detentions under 8 U.S.C. § 1226 to this case, which falls under § 1225. The

Government notably does not suggest what factors might be appropriate to evaluate

detentions under § 1225.
      CASE 0:20-cv-00320-PAM-LIB Document 18 Filed 05/20/20 Page 2 of 4



       As the Government no doubt realizes, no Court in this District has adopted the

argument it presses here. The Government’s argument is essentially that an alien detained

under § 1225 can never complain about the length of his detention, whether it is the more

than 27-month detention at issue here or one that lasts for decades. The Constitution

demands more. While an alien detained under § 1225 might be entitled to less protection

than aliens detained under other provisions of the immigration laws, “under the Due

Process Clause, neither group of aliens can be detained indefinitely (at least without some

kind of showing that they are likely to flee or harm the community).” Jamal A. v. Whitaker,

358 F. Supp. 3d 853, 858 (D. Minn. 2019) (Schiltz, J.). The R&R correctly used the factors

developed to evaluate § 1226 detentions in the instant case. See Muse v. Sessions, 409 F.

Supp. 3d 707 (D. Minn. 2018) (Schiltz, J.) (setting forth six factors for courts to consider

when weighing length of detention in immigration proceeding).

       The Government next argues that the R&R’s evaluation of these factors was

erroneous. The Government first takes issue with the R&R’s discussion as to whether

Petitioner is likely to flee or poses a danger to the community.         According to the

Government, the R&R erred by considering this issue, which is one reserved for the

Immigration Judge to make in an eventual detention hearing. But the Court does not read

the R&R as making any determination on whether Petitioner is likely to flee or poses a

danger to the community. This discussion merely illustrates the Magistrate Judge’s

conclusions regarding the first factor, and is at most, dicta.

       The Government’s arguments regarding the remaining factors are likewise without

merit. The R&R properly weighed the delays in proceedings caused by Petitioner’s

                                               2
      CASE 0:20-cv-00320-PAM-LIB Document 18 Filed 05/20/20 Page 3 of 4



requests for delays, and correctly noted that the Government had not argued, much less

established, that any of Petitioner’s arguments were frivolous. The Court will not penalize

either Petitioner or the Government for making sound legal arguments in support of their

positions. Moreover, the Government argues only that Petitioner’s continuance requests

“necessarily contributed to several additional months of detention.” (Obj. (Docket No. 15)

at 4.) But even discounting “several” months, Petitioner’s now more than 27-month

detention without a bond hearing is unconstitutionally long.

       As the R&R found, the Muse factors weigh heavily in favor of Petitioner. The R&R

also correctly determined that it is for the Immigration Judge, not this Court, to decide the

burden of proof required for any bond hearing.

       Accordingly, IT IS HEREBY ORDERED that:

          1. The R&R (Docket No. 14) is ADOPTED;

          2. The Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (Docket

              No. 1) is GRANTED in part and DENIED in part;

          3. Because Petitioner’s ongoing detention has become unreasonably prolonged

              in violation of his right to due process of law under the Fifth Amendment,

              the Petition is GRANTED to the following extent:

                 a. Within 21 days of this Order an immigration judge is required to

                     provide Petitioner with a bond hearing;

                 b. At the bond hearing, the immigration judge is required to make an

                     individualized   determination    regarding    whether    detention   is



                                             3
     CASE 0:20-cv-00320-PAM-LIB Document 18 Filed 05/20/20 Page 4 of 4



                     necessary to protect the community or to prevent Petitioner from

                     fleeing; and

         4. The Petition is DENIED in all other respects.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: May 20, 2020
                                                     s/ Paul A. Magnuson
                                                     Paul A. Magnuson
                                                     United States District Court Judge




                                          4
